IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: BETTY J. FIEDLER                  : No. 95 MAL 2016
                                         :
                                         :
PETITION OF: LATISHA BITTS AND           : Petition for Allowance of Appeal from
ADAM BUCKIUS                             : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of August, 2016, the Petition for Allowance of Appeal is

DENIED.